DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weidinger (US 2015/0054462).
With respect to claim 1, Weidinger discloses a method of charging a battery in an electronic device, the method comprising: supplying electrical power to the battery at a charge rate (para 0010 and 0046); determining if a battery temperature exceeds an adaptive temperature threshold (para 0010, 0020-0021, and 0057); responsive to the battery temperature exceeding the adaptive temperature threshold: determining a rate of change of 
With respect to claim 2, Weidinger discloses the method of claim 1, further comprising retrieving maximum operating parameters from the battery, wherein an initial value for the charge rate is generated based on the maximum operating parameters (para 0015, 0017, and 0046). 
With respect to claim 3, Weidinger discloses the method of claim 1, further comprising retrieving a maximum operating temperature from the battery, wherein a value for the adaptive temperature threshold is generated based on the maximum operating temperature (para 0020-0021, 0051, and 0057, also see para 0010). 
With respect to claim 4, Weidinger discloses the method of claim 3, wherein generating the adaptive temperature threshold comprises subtracting a first predefined buffer from the maximum operating temperature (para 0015 and 0051-0052, also see para 0020-0021). 
With respect to claim 5, Weidinger discloses the method of claim 4, further comprising: determining whether the battery temperature exceeds an upper threshold; and when the battery temperature exceeds the upper threshold, interrupting charging of the battery (para 0010, 0012, and 0015, also see para 0050-0051). 
With respect to claim 6, Weidinger discloses the method of claim 5, further comprising: generating the upper threshold based on the maximum operating temperature (para 0020-0021, 0050-0052, and 0057). 

With respect to claim 8, Weidinger discloses the method of claim 1, wherein the electronic device is one of an encoding device and a charging cradle (para 0003, 0026, 0037, and 0053). 
With respect to claim 10, Weidinger discloses an electronic device, comprising: a power supply (para 0001 and 0003); an interface configured to connect to a battery (0037-0040); a charge controller connected to the power supply and the interface (para 0018 and 0042), the charge controller configured to: control the power supply to supply electrical power to the battery via the interface at a charge rate (para 0010 and 0046); determine if a battery temperature exceeds an adaptive temperature threshold (para 0010, 0020-0021, and 0057); responsive to the battery temperature exceeding the adaptive temperature threshold: determine a rate of change of the battery temperature (para 0058 and 0060, also see para 0022); obtain a charge rate adjustment based on the rate of change (para 0021, 0022, and 0058-0060); and modify the charge rate by the charge rate adjustment (para 0021, 0022, and 0058-0060). 
With respect to claim 11, Weidinger discloses the electronic device of claim 10, wherein the charge controller is further configured to retrieve maximum operating parameters from the battery, wherein an initial value for the charge rate is generated based on the maximum operating parameters (para 0015, 0017, and 0046). 

With respect to claim 13, Weidinger discloses the electronic device of claim 12, wherein the charge controller is further configured, in order to generate the adaptive temperature threshold, to subtract a first predefined buffer from the maximum operating temperature (para 0015 and 0051-0052, also see para 0020-0021). 
With respect to claim 14, Weidinger discloses the electronic device of claim 13, wherein the charge controller is further configured to: determine whether the battery temperature exceeds an upper threshold; and when the battery temperature exceeds the upper threshold, interrupt charging of the battery (para 0010, 0012, and 0015, also see para 0050-0051). 
With respect to claim 15, Weidinger discloses the electronic device of claim 14, wherein the charge controller is further configured to: generate the upper threshold based on the maximum operating temperature (para 0020-0021, 0050-0052, and 0057). 
With respect to claim 16, Weidinger discloses the electronic device of claim 15, wherein the charge controller is further configured, in order to generate the upper threshold, to subtract a second predefined buffer from the maximum operating temperature, wherein the second predefined buffer is smaller than the first predefined buffer (para 0051-0052, also see para 0015-0016 and 0020-0021). 
With respect to claim 17, Weidinger discloses the electronic device of claim 10, comprising one of an encoding device and a charging cradle (para 0003, 0026, 0037, and 0053). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weidinger (US 2015/0054462) in view of Goedken (US 5,519,303).
With respect to claim 9, Weidinger discloses the method of claim 1, wherein the rate of change of the battery temperature has a rate of change, and wherein modifying the charge rate by the charge rate adjustment includes incrementing or decrementing the charge rate according to a sign of the rate of change (para 0021, 0022, and 0058-0060).
However, Weidinger does not expressly disclose wherein the rate of change of the battery temperature is a second order rate of change.
Goedken discloses a battery charger and charging method which includes detection of the rate of change of the battery temperature and uses the second derivative/order of the 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the use of a second order rate of change of the battery temperature for controlling the charge rate in the device of Weidinger, as did Goedken, so that the battery can be charged more quickly and safely to a full charge level due to an accurate detection of the temperature changes and their trends.
With respect to claim 18, Weidinger discloses the electronic device of claim 10, wherein the rate of change of the battery temperature has a rate of change, and wherein the charge controller is further configured, in order to modify the charge rate by the charge rate adjustment, to increment or decrement the charge rate according to a sign of the rate of change (para 0021, 0022, and 0058-0060). 
However, Weidinger does not expressly disclose wherein the rate of change of the battery temperature is a second order rate of change.
Goedken discloses a battery charger and charging method which includes detection of the rate of change of the battery temperature and uses the second derivative/order of the temperature for controlling operation of the device (col 2 ln 14-26, col 3 ln 13-37, and col 4 ln 12-37, also see abstract), in order to provide a means for more accurately detecting the change in temperature which will in turn help quickly charge the battery to a full level.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the use of a second order rate of change of the battery .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Thompson (US 2019/0058336) discloses a battery management system which determines battery control parameters dependent on a battery temperature distribution value, rate of change of the temperatures, and the predetermined range for the temperatures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/A.P./Examiner, Art Unit 2859                                                                                                                                                                                                        
/EDWARD TSO/Primary Examiner, Art Unit 2859